                        Case:19-04299-jwb           Doc #:6 Filed: 10/10/19   Page 1 of 1

Form DEF7 (03/19)
                                           United States Bankruptcy Court
                                            Western District of Michigan
                                                One Division Ave., N.
                                                      Room 200
                                               Grand Rapids, MI 49503


 IN RE: Debtor (name used by the debtor in the last 8 years,
 including married, maiden, trade, and address):
                                                                  Case Number 19−04299−jwb
         Scott Syzak
         1342 W. Main St.                                         Chapter 7
         Michigan Reformatory
         Ionia, MI 48846                                          Honorable James W. Boyd
         SSN: xxx−xx−2426
                                                       Debtor



                                           NOTICE OF FILING(S) DUE


A petition was filed in the above−referenced case on 10/10/19 . Please be advised that the following list of
documents have not been filed with the petition and must be filed in the immediate future.



                 Certification of Credit Counseling due 10/24/2019.
                 Asset Protection Report due 10/24/2019.
                 Verification of Matrix due 10/24/2019.

Local Rule 5005−2(f) of this Court requires that certain documents be filed simultaneously with the petition
commencing a bankruptcy case. Pursuant to said Local Rule, if the defect is not corrected by the filing of
the missing papers within 14 days of service of the Notice of Filings Due, the case may be dismissed
without further notice to the debtor or any interested parties. Please note that all documents must be signed
or accompanied by sworn declaration.




Dated: October 10, 2019
